Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 1 of 19 PagelD #: 187

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

“Se eS ee ee x
ELIJAH SCHIMKEWITSCH. FIRST AMENDED
VERIFIED
Plaintiff, COMPLAINT
-against- Index No.:
2:19-CV-05199 (GRB) (AYS)
JURY TRIAL DEMANDED
NEW YORK INSTITUTE OF TECHNOLOGY.
Defendant.
mem am mee em meee eee eee ee xX

Plaintiff, Elijah Schimkewitsch, by his attorneys, Gilbert Law Group, alleges upon
knowledge as to himself and his own actions, and upon information and belief as to all other
matters, as follows:

NATURE OF THE ACTION

1. This is a civil action for injunctive relief and compensatory, punitive, and other
monetary damages, proximately resulting from Defendant’s violations of §504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq., Title II of the American With Disabilities
Act, 42 U.S.C. §12182, et seq., New York State Human Rights Law, Executive Law § 290 et seq.,
the New York City Human Rights Law, Administrative Code § 8-101 et seg.; and all other
Constitutional, common law or statutory causes of action which arise from or can be inferred from
the facts set forth herein.

2. This action is brought for the purpose of seeking appropriate remedies for violations
of Plaintiffs Constitutional, statutory, and common law right, including, but not limited to,
disability-based discrimination. Specifically, Plaintiffs graduate school and employer, including
the above-named Defendant, engaged in a continuing course of conduct and pattern of acute and
pervasive discrimination and harassment due to Plaintiff's disability, record of disability, and/or

regarding Plaintiff as disabled. The discrimination and harassment included, but are not limited to,

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 2 of 19 PagelD #: 188

expelling Plaintiff from New York Institute of Technology’s Physician Assistant Program,
resulting in further pecuniary losses, injuries, and compensatory damages, which have continued
to date. Plaintiff seeks all appropriate remedies including, but not limited to, the above-enumerated
items, and all appropriate relief to which he is or may be entitled under the law.
JURISDICTION AND VENUE

ay Jurisdiction is conferred on the Court by the aforementioned statutes and
Constitutional provisions, as well as the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq., and 28 U.S.C. §§1331. This Court has supplemental jurisdiction over Plaintiff’ s state and/or
local law claims pursuant to 28 U.S.C. §1367.

4. Venue is proper pursuant to 28 U.S.C. §1391.

PARTIES

5. Plaintiff Elijah Schimkewitsch (“Schimkewitsch” or “Plaintiff ”) is an individual, a
United States citizen, and “person” as defined in 29 U.S.C. §203(a), 42 U.S.C. §12111(7), and
New York Executive Law §292(1). Schimkewitsch was and still is a resident of Nassau County,

New York.

6. Defendant New York Institute of Technology CNYIT’), at all times hereinafter
mentioned, was and still is an education corporation of the State of New York within the meaning
of New York Executive Law § 296(4), and is located and does business both in Nassau County,
New York, Kings County, New York, Queens County, New York, and New York County, New
York. NYIT receives federal assistance in various forms, including financial aid.

FACTS
7. Schimkewitsch was born on March 8, 1994, and is currently a 26-year old male

diagnosed with anxiety disorder.

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 3 of 19 PagelD #: 189

8. In or around May 2016, Schimkewitsch graduated from an NYIT undergraduate
program earning a Bachelor of Science Degree.

9. After earning a Bachelor of Science Degree from NYIT, Schimkewitsch applied
for and was accepted to an NYIT graduate school program, for a Master of Science Physician
Assistant Studies degree at the NYIT School of Health Professions.

10. In or around September 2016, Schimkewitsch commenced full-time matriculation
in his pursuit of a Master’s Degree in Physician Assistant Studies at the NYIT School of Health
Professions (“PA Program”).

Il. Schimkewitsch attended NYIT School of Health Professions in order to obtain
certification and licensure as a medical professional and, specifically, a Physician Assistant (PA).

12. At all relevant times, Schimkewitsch’s grades at NYIT were uniformly excellent.

NYIT Discriminated Against Schimkewitsch Because of His Disability,
its Perception of Him as Being Disabled, and His Record of Disability

13. In or around May 2017, Schimkewitsch was attending lectures from 8:00 a.m.
through 12:00 p.m. Schimkewitsch received an email from Assistant Professor and Chairperson of
the Physician Assistant Studies Program, who also sat on the Academic Standing Committee
(“ASC”), Anoma Zehra Ahmed (“Ahmed”) at approximately 11:50 a.m., requesting that he meet
immediately following the conclusion of the lecture.

14. The Academic Standing Committee is the committee responsible for
recommending that Schimkewitsch be expelled from his enrollment at NYIT.

15. Schimkewitsch did not see Ahmed’s email until he had arrived home following the
lecture. He immediately responded that he unfortunately was unable to attend the requested
meeting. In response, Ahmed accused Schimkewitsch of acting unprofessionally.

16. The following day, Ahmed called Schimkewitsch into a meeting to tell him that he

3

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 4 of 19 PagelD #: 190

17, In or around May 2017, Schimkewitsch had requested to appeal a grade he had
received. NYIT summarily denied the appeal without sufficiently processing it.

18. On or about May 24, 2017, Schimkewitsch was called to a meeting to address the
short-notice meeting he had failed to attend. Rather than address this issue however, the focus of
the meeting was to tell Schimkewitsch that he may not appeal his grade. Confused, Schimkewitsch
responded by calmly asking questions seeking clarification regarding why he could not appeal his
grade and what his academic rights were. The ASC intimated that Schimkewitsch was out of line
for his questions and accused him of being unprofessional.

19. After the meeting concluded, Schimkewitsch contacted his academic advisor, Dr.
David Jackson, who was also a participating member of the ASC. Dr. Jackson told Schimkewitsch
that he “should get psychiatric counseling or executive coaching.” Accordingly, it is evident that
the ASC and other NYIT agents perceived Schimkewitsch as being psychologically disabled.

20. At no point during the aforementioned ASC meeting did the ASC specify, explain,
or identify how Schimkewitsch had engaged with Ahmed unprofessionally.

21. During his time at NYIT, Schimkewitsch received a letter of recommendation from
a Manager in the Advising and Enrichment Department, and continued to earn excellent grades.

22. From the moment the ASC identified and/or regarded Schimkewitsch as being
psychologically disabled, the ASC and/or other NYIT agents commenced a pattern and practice of
targeted harassment as part and parcel of an agenda to expel Schimkewitsch from the program due
to his disability, record of being disabled, and their perception of him as being disabled.

23. From the moment the ASC identified and/or regarded Schimkewitsch as being
psychologically disabled, the ASC and/or other NYIT agents commenced a pattern and practice of
targeted harassment and disparate treatment as part and parcel of an agenda to exacerbate his actual

or perceived disability and ultimately constructively discharge or expel Schimkewitsch from the

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 5 of 19 PagelD #: 191

program due to his disability, record of being disabled, and their perception of him as being
disabled.

24. As part and parcel of its agenda to dismiss Schimkewitsch due to his actual
disability, record of disability, or perceived disability, NYIT repeatedly and consistently violated
and/or deviated from its own written policies in its treatment of Schimkewitsch.

25. By deviating from and/or violating its own written policies, NYIT targeted and
subjected Schimkewitsch to acute harassment and disparate treatment due to his actual or
perceived disability, or record of being disabled.

26. On multiple occasions, NYIT unilaterally and without warning altered its student
handbook in such a way as to aid it in its discriminatory agenda to dismiss Schimkewitsch from
the PA program without a legitimate, non-discriminatory basis.

27. In or around November 2017, Schimkewitsch accidentally missed a single class.
Ahmed ignored and violated Student Handbook policy and immediately scheduled Schimkewitsch
to appear before the ASC, without requesting any information regarding the circumstances for
Schimkewitsch’s absence. At the ASC meeting, the Committee failed to identify any alleged
conduct or basis for calling Schimkewitsch to appear before it.

28. As a result of Schimkewitsch missing a single class on November 9, 2017, he was
placed on probation and told that if he missed another class, he would be dismissed from the
program. Pursuant to the Student Handbook, however, the school may, after three absences,
decrease a student’s grade by a full letter. At the time, the Student Handbook did not permit NYIT
to unilaterally and/or summarily place a student on probation after a single absence, let alone
dismiss a student from the program. This significant deviation from school policy constitutes a
violation of its own rules, and establishes the school’s discriminatory animus as it relates to the

actions taken against Schimkewitsch because of his actual or perceived disability.

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 6 of 19 PagelD #: 192

29. By unilaterally placing Schimkewitsch on probation after only one unexcused
absence, NYIT disparately applied its handbook provisions to create a pretext on which it could
later rely in dismissing Plaintiff due to his disability, record of disability, or perceived disability.

30. Schimkewitsch was kept on academic probation from in or around November 2017
until in or around May 2018, which spanned two semesters, almost a full academic year.

31. | Even if NYIT was permitted under the student handbook to place Schimkewitsch
on academic probation for a single absence, the extreme length of his academic probation
exemplifies the disparate treatment Schimkewitsch was subjected to due to his disability, record
of disability, or NYIT’s perception that he is disabled.

32. A student who is placed on probation may be immediately dismissed if he or she is
deemed to have subsequently violated NYIT policies or failed to meet obligations.

33. The extreme duration of Schimkewitsch’s probationary status, based on the trivial
misconduct alleged evidences NYIT’s discriminatory animus and effort to target Schimkewitsch
for a pretextual discrimination dismissal due to his actual or perceived disability, or record of being
disabled.

34. The extreme duration of Schimkewitsch’s probationary status, based on the trivial
misconduct alleged, exemplifies disparate treatment and targeted harassment due to his disability,
record of being disabled, or perceived disability.

35. From approximately July 23, 2018 to on or about August 9, 2018, Schimkewitsch
was working to complete his clinical rotation at Long Island Jewish Medical Center (“LIJ”) in
Lake Success, New York.

36. Following three consecutive days of working 12-hour shifts on July 6, July 7, and

July 8, 2018, on July 9, 2018, Schimkewitsch was assigned to work a 27-hour shift. Pursuant to

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 7 of 19 PagelD #: 193

NYIT’s Clinical Orientation Manual, students working such shifts are permitted to get 4 hours of
uninterrupted sleep during the course of an on-call extended shift.

37. Akiva Dym was the on-call resident at LIJ during the time of Schimkewitsch’s
clinical there. Due to the nature of the clinical, on-call residents were responsible for serving as a
go-between for communication purposes between the PA students and PA supervisors.

38. On July 9, 2020, Schimkewitsch asked Dr. Dym, and was permitted to take a nap
rather than take a lunch break.

39. Previously, the NYIT clerkship education manager had directed that students be
permitted to have at least four hours of uninterrupted sleep on days on which they are on-call.

40. The Clinical Orientation Manual also sets forth that students have at least 4 hours
of uninterrupted sleep on days on which they are on-call.

41. Schimkewitsch’s request was in line with both his NYIT clerkship educational
manager’s directive and the Clinical Orientation Manual.

42. In the fourth hour, Schimkewitsch was awakened and told to see his preceptor who
told him to go home and return the following Monday because he had taken the sleep-break.

43. Schimkewitsch was subsequently removed from the clinical rotation.

44. The fact that Schimkewitsch was sent home during his sleep break establishes his
sleep break was the alleged offense which caused NYIT to remove Schimkewitsch from the
clinical.

45. The Monday after he had been sent home from his clinical, Schimkewitsch was
directed to NYIT for a meeting.

46. On August 13, 2018, Schimkewitsch attended the aforesaid meeting where spurious
allegations were fabricated regarding the reason Schimkewitsch was sent home from his clinical

rotation. The allegations falsely stated that Schimkewitsch engaged in conduct that risked patient

7

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 8 of 19 PagelD #: 194

safety. At no point did Schimkewitsch do anything which risked patient harm. This allegation was
a pretext to camouflage NYIT’s discriminatory animus.

47. Again, if Schimkewitsch had endangered a patient, he would not have been
permitted to continue at the clinical. Rather, he was sent home because he took a sleep break, not
because he endangered a patient.

48. Again, NYIT policy states that students engaged in a clinical rotation should be
permitted at least 4 hours of sleep in between shifts. The fact that Schimkewitsch was removed
from the clinical rotation for sleeping, despite receiving permission from his supervisor, constitutes
a deviation from NYIT policy and well-settled past practice that establishes NYIT’s alleged basis
for removing Schimkewitsch from the clinical rotation was a pretext to cover-up the fact that it
discriminated against him due to his disability, record of disability or NYIT’s perception of him
as being disabled.

49. At the August 13, 2018 meeting, Schimkewitsch was given a description of the
events that completely misrepresented what had actually occurred. Schimkewitsch was accused of
intentionally adversely affecting the treatment of a patient. There were many individuals present
in the intensive care unit at the time of the alleged conduct. However, the individuals that gave
statements to NYIT were not witnesses. There were eye-witnesses present at the incident who
sought to speak in support of Schimkewitsch who were not afforded the Opportunity to do so. All
of Schimkewitsch’s statements with regard to what transpired were summarily disregarded, and
never properly investigated.

50. Following the meeting, despite substantial exculpatory evidence, Schimkewitsch
was nonetheless removed from the hospital and was not given credit for the General Surgery
clerkship. As a result, on August 13, 2018, Schimkewitsch was informed he was being dismissed

from his General Surgery clinical rotation.

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 9 of 19 PagelD #: 195

51. On or about September 3, 2018, Schimkewitsch was placed on emergency
suspension. At the time, Program Chairperson, Ahmed, directed that, in order for Schimkewitsch
to return to the Program, he must first be cleared by a psychiatrist.

52. Ahmed’s directive further establishes that NYIT perceived Schimkewitsch as
suffering from a psychological disability.

53. In compliance with NYIT’s directive, Schimkewitsch met with a school-affiliated
psychiatrist who charged him $300.00 and diagnosed him with anxiety disorder.

54. The fact that Schimkewitsch was required to receive psychiatric clearance before
he could return to school establishes that NYIT suspended Schimkewitsch because of his
diagnosed disability and/or NYIT’s perception that he was psychologically disabled. At no point
was Schimkewitsch a danger to himself or others.

55. Once the NYIT administration’s prior perception of Schimkewitsch’s disability
was officially diagnosed by the school-affiliated psychiatrist, NYIT agents became more overt in
its actions to remove him from the program prior to graduation.

56. The psychiatrist who evaluated Schimkewitsch communicated repeatedly to the
NYIT administration that Schimkewitsch suffered from anxiety disorder but was able to perform
the essential functions required of PA students.

57. At all times, Schimkewitsch was qualified and capable of earning his degree.

58. Based on the school-affiliated psychiatrist’s findings, Schimkewitsch returned to
the PA program and performed exceedingly well in his next two clinical rotations.

59. The first of these clinical rotations was the Internal Medicine Clinical, which
commenced on or about September 17, 2018.

60. Schimkewitsch successfully completed his Internal Medicine Clinical with Dr.

Karen Lee located at 83-24 Cornish Avenue, Queens, New York 11373.

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 10 of 19 PagelD #: 196

61. Schimkewitsch also successfully completed his Internal Medicine clinical rotation
at Winthrop, which commenced on or about October 15, 2018. Significantly, Schimkewitsch’s
supervisors at Winthrop were so impressed with his work there that they offered him employment
should he have completed the PA Program.

62. After completing his Internal Medicine clinical rotation, Schimkewitsch
commenced his sixth clinical rotation, Pediatrics.

63. Schimkewitsch’s Pediatrics Clinical Rotation took place at the practice of
Demetrios Markouizos, located at 30-14 37th Street, Astoria, New York 11103.

64. Typically, at the mid-point of a clinical, the supervisor will issue to the student a
mid-rotational evaluation. The purpose of the mid-rotational evaluation is to inform the student as
to areas of improvement. Significantly, it is unrelated to a student’s grade. A student can still earn
a high grade after receiving a critical mid-rotation evaluation. As such, the mid-rotational
evaluation is meant to serve the student as a learning aide. It is not meant to serve as a grade or
indication that a student will successfully complete the clinical. Mid-rotational evaluations are sent

to both the student and NYIT.

65. | When it came time for the Pediatrics mid-rotational evaluation, Dr. Markouizos
issued Schimkewitsch an evaluation that contained significant constructive criticisms and
highlighted areas which required improvement.

66.  Schimkewitsch approached Dr. Markouizos to discuss his evaluation. Dr.
Markouizos informed Schimkewitsch that he meant the evaluation to be constructive and that he
looked forward to seeing improvement from him.

67. Despite the fact that NYIT policy is clear as it relates to the fact that mid-rotational

evaluations are not grades and do not determine whether a student successfully completed a

10

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 11 of 19 PagelD #: 197

rotation, upon receiving the mid-rotational evaluation from Dr. Markouizos, NYIT summarily
dismissed Schimkewitsch from the MS Physician Assistant Studies program on December 6, 2018.

68. NYIT’s expulsion of Schimkewitsch constitutes another deviation from and/or
violation of NYIT policies and procedures.

69. NYIT’s expulsion of Schimkewitsch constitutes disparate treatment insofar as other
similarly situated non-disabled PA Program students have not been expelled based on a mid-
rotational evaluation.

70. NYIT’s expulsion of Schimkewitsch was a continuation of its pattern and practice
of violating its rules, policies, and procedures, subjecting Schimkewitsch to disparate treatment,
and executing its agenda to expel Schimkewitsch based on a manufactured pretext due to his
disability, record of being disabled, and/or its perception that he is disabled.

71. NYIT unlawfully expelled Schimkewitsch due to his disability, record of being
disabled, and/or its perception of him being disabled.

72. At the time NYIT permanently expelled Schimkewitsch, he had earned a 3.5 Grade
Point Average.

73. At the time of his expulsion, Schimkewitsch had substantially paid for and
completed approximately 75% of the PA degree program.

74. But for his wrongful dismissal from his general surgery clinical rotation,
Schimkewitsch would have only needed to complete one more semester to graduate.

75. Asaresult of Schimkewitsch’s enrollment and subsequent unlawful expulsion from
NYIT, he has incurred more than $92,400.00 in student debt, which continues to accrue significant
interest.

76. The vast majority of rotation evaluations Schimkewitsch received were

overwhelmingly excellent.

afl

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 12 of 19 PagelD #: 198

77. Due to the nature and requirements of a Physicians Assistant’s Masters degree, the
credits Schimkewitsch earned during his time attending the PA Program are non-transferrable. As
a result, he is unable to resurrect his education at another PA Program and NYIT effectively
prevented him from ever successfully becoming a PA.

78. At no point did NYIT engage in an interactive dialogue, or inquire with
Schimkewitsch or its psychiatrist what, if any, accommodation it could provide Schimkewitsch to
allow him to complete his education.

79. NYIT deviated from and violated many of its own policies on multiple occasions
as part and parcel of its agenda to discriminate against Schimkewitsch.

80. _ As a full-time enrolled student, Schimkewitsch has paid tuition and fees to NYIT
of approximately $1,300.00 per credit. In total, at the end of 3 years Schimkewitsch paid
approximately $127,400.00.

CLAIMS FOR RELIEF
COUNT I
DISCRIMINATION BASED ON DISABILITY,

RECORD OF DISABILITY. PERCEIVED DISABILITY
Pursuant to §504 of the Rehabilitation Act of 1973, Titles I & II of the
American With Disabilities Act, New York State Human Rights Law.
and the New York City Human Rights Law

81. Plaintiff repeats and realleges each and every allegation set forth in paragraphs “1”
through “66,” as if fully set forth herein.

82. Schimkewitsch has a mental impairment that substantially limits one or more major
life activities.

83. Schimkewitsch’s anxiety disorder substantially limited his ability to interact people
in social and/or professional settings.

84. Due to his anxiety disorder, Schimkewitsch suffered from the foliowing symptoms.

12

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 13 of 19 PagelD #: 199

feeling restless, wound-up, or on-edge, being easily fatigued, irritability, difficulty controlling
feelings of worry,. difficulty falling or staying asleep, restlessness, or unsatisfying sleep

85.  Defendant’s actions caused and/or exacerbated Schimkewitsch’s disability and
impairment.

86. Schimkewitsch was qualified to be a student and able to perform the essential
functions of being a student, with or without reasonable accommodation.

87. Schimkewitsch was removed from his position as a student based on his di sability,
record of disability, or being regarded as having a disability.

88. As described above, Defendant NYIT has taken adverse actions against
Schimkewitsch, which were motivated by Schimkewitsch’s disability (Anxiety Disorder), record
of disability, and/or NYIT’s perception of Schimkewitsch as being disabled in violation of the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the New York State Executive
Law § 296(4), and New York City Human Rights Law, Administrative Code § 8-107.

89. New York City Human Rights Law applies to Schimkewitsch’s claims because
accrued, in significant part, in New York City, NYIT, including its PA Program, has a significant
academic presence in and around New York City, unlawful acts taken against Schimkewitsch
based on occurrences which took place in and around New York City impacted New York City,
and if NYIT is permitted to continue to discriminate against students based on disabilities, it will
inevitably further and significantly impact New York City.

90. Schimkewitsch’s claims arose, in part or whole, while he participated in the
following NYIT clinical rotations located in New York City:

e Rotations 1 and 2 (8 weeks total) - Family Medicine - 23-35 Bell Boulevard, Queens.
New York 11360.

e Rotation 4 - Internal Medicine - 83-24 Cornish Avenue, Queens, New York 11373.

» Rotation 6 - Pediatrics - 30-14 37th Street. Astoria, New York 11103
13

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 14 of 19 PagelD #: 200

91. Accordingly, four of the six clinical rotations Schimkewitsch participated in while
enrolled in the PA Program, were located in New York City.

92. Critically, NYIT’s unlawful discriminatory campaign to dismiss Schimkewitsch
based on pretext due to his disability, record of disability, and/or perceived disability culminated
during the clinical rotation component of his rotation located in New York City.

93. Significantly, at the time NYIT dismissed Schimkewitsch from the PA Program he
was only four-days away from completing the Pediatrics clinical rotation in Astoria, New York.

94. In dismissing Schimkewitsch from the PA Program, NYIT based its decision on a
mid-rotational evaluation related to the Pediatrics clinical rotation in Astoria, New York.

95. Mid-rotational evaluations are not grades and may not serve as a basis for dismissal.

96.  NYIT’s reliance on the mid-rotational evaluation as a basis for Schimkewitsch’s
termination constituted a deviation and/or violation of its policies and procedures.

97. NYIT unlawfully dismissed Schimkewitsch four days prior to his scheduled end of
rotation exam.

98. | NYIT improperly and unlawfully denied Schimkewitsch an opportunity to take the
end of rotation exam.

99. NYIT’s reliance on a mid-rotational evaluation was a pretext to coverup its
unlawful discriminatory animus.

100. NYIT unlawfully dismissed Schimkewitsch from the PA Program due to his actual
or perceived disability.

101. NYIT’s unlawful acts has a significant impact New York City.

102. NYIT maintains a significant physical and operational presence in New York City.

103. NYIT promotes its New York City campus both online and in other promotional

materials.
14

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 15 of 19 PagelD #: 201

104. NYIT’s website states, “NYIT-New York City is located at and around the
intersection of Broadway and 61st Street. Part of New York City's West Side and Lincoln Square
neighborhood, the campus is surrounded by cultural and recreational venues, stores, restaurants,
and major companies, where many of our students find internships and employment
opportunities.”

105. According to the NYIT website, NYIT’s New York City campus includes, but is

not limited to:

e Edward Guiliano Global Center (EGGC), located at 1855 Broadway comprises of 12
floors of classrooms, distance learning facilities, labs, architecture F abLab, administrative
offices, and home to NYIT-NYC Library;

e Student Activities Building, located at 1849 Broadway comprises of the Metro Café, the
bookstore, and student study space;

e NYIT Auditorium on Broadway, located at 1871 Broadway is a 262 seat, auditorium;

e 16W. 61st St., comprises of 11 floors of classrooms, labs, administrative offices, HIVE
fine arts facility, and the Enrollment Services Center and Admissions offices; and

e 26 W. 61st St. comprises of five floors of classrooms, our Voya trading floor, and the

Campus Life and Career Services offices.

106. NYIT greatly benefits from its operational presence in New York City and
accordingly, its unlawful discriminatory acts made against Schimkewitsch have a tremendous
impact on New York City.

FOR ALL COUNTS
107. Plaintiff repeats and realleged every allegation as set forth in paragraphs “1”

through “103” as if fully set forth herein.

15

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 16 of 19 PagelD #: 202

108. As a result of Defendant NYITs actions, including dismissing and expelling
Schimkewitsch from its Physician Assistant Master’s Degree program, it is now impossible for
Schimkewitsch to enroll in another similar program with another school.

109. As such, by its discriminatory and/or otherwise improper and unlawful actions,
NYIT has effectively prevented Schimkewitsch from pursuing his chosen profession.

110. The annual salary for Physician Assistants in the New York Metropolitan area is
currently approximately $110,000.

111. Schimkewitsch planned to work as a PA for at least the next forty (40) years.

112. By its discriminatory and/or otherwise improper and unlawful actions,
Schimkewitsch has been effectively prevented from pursuing his chosen profession and earning
the reasonable and customary salary associated with degreed graduates from NYIT’s or any other
PA graduate school program.

113. Based on NYIT’s discriminatory and/or otherwise improper and unlawful actions,
Schimkewitsch has incurred and will continue to incur pecuniary losses for current and future
earnings in the sum of $5,000,000.

JURY DEMAND
114. Plaintiff demands a trial by jury of all issues in the action.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff Elijah Schimkewitsch respectfully demands judgment against
the Defendant as follows:

a. Declaring that the practices complained of in this complaint are unlawful and in
violation of applicable Constitutional, federal, state, local, and/or common law, as described above

with regard to Plaintiff Elijah Schimkewitsch and/or other students similarly situated;

16

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 17 of 19 PagelD #: 203

b. Awarding damages, together with all other past, current, and future pecuniary
losses, and prospective damages in the same amount and to the same extent Plaintiff would have
received but for Defendant’s unlawful conduct;

C. Awarding compensatory damages in the sum of $5,000,000.00 for each count of
the complaint for Plaintiff's emotional pain and distress, mental anguish, humiliation, suffering,
loss of enjoyment of life, inconvenience, physical harm and injuries, future pecuniary losses, and

other non-pecuniary losses;

€. Awarding punitive damages in the sum of $5,000,000.00 for each count of the
complaint;
f. Permanently enjoining the Defendant and its agents, officers, and/or employees

from engaging in any of the practices found by this Court to be in violation of the laws, statutes,
or Constitutional provisions cited herein;

g. Enjoining the Defendant and its agents, officers, and/or employees from otherwise
harassing, discriminating, and/or retaliating against the Plaintiff:

h. Awarding reasonable attorneys’ fees as permitted by law;

i. Awarding expert fees, if any, as well as the costs and expenses of the prosecution

of this action;

j. Awarding pre-judgment and post-judgment interest at the statutory rate until time
of payment;
k. Directing that the Court retain jurisdiction over this action to ensure full compliance

with the Court’s Orders and requiring Defendant to file such reports as the Court deems necessary

to evaluate such compliance; and

L. Together with such other and further relief as the Court deems just and equitable.

17

 
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 18 of 19 PagelD #: 204

Dated: Melville, New York
July if, 20206

Respectfully submitted,

GILBERT LAW GROUP

su fet

JASON ANDREW GILBERT

 

By:

 

Attorneys for Plaintiff Elijah Schimkewitsch

425 Broadhollow Road, Suite 405

Melville, New York 11747-4701

(631) 630-0100

Email: JAGILBERT @gilbertlegal net
HEGILBERT @gilbertlegal net

18
Case 2:19-cv-05199-GRB-AYS Document 27 Filed 07/16/20 Page 19 of 19 PagelD #: 205

VERIFICATION

STATE OF NEW YORK }
iss.:
COUNTY OF SUFFOLK }

I, ELAH SCHIMKEWITSCH, being duly sworn, depose and say that deponent is the
Plaintiff in the within action: I have read the foregoing complaint, and know the contents thereof;
that the same are true to my knowledge, except as to the matters therein stated to alleged upon
mformation and belief, and to those matters, | believe them to be true. :

a

CAU4.~ £4
Chir ALN

fe

ELIJAH SCHIMKEWITSCH

Sworn to before me on the

1D" day of July 2020 |
JASON A. GILBERT

NOTARY PUBLIC-STATE OF NEW YORK
No. 02616316433
Qualified in Suffolk County
My Commission Expires December 15, 2022

al beg f-

ory Public

19

 
